JOURNAL ENTRY AND OPINION
{¶ 1} On December 11, 2002, the petitioner, Bruce Andrew Brown, commenced these three habeas corpus actions against Sheriff Gerald McFaul. Because the petitions are fatally defective, this court dismisses them sua sponte.
 {¶ 2} Brown failed to comply with R.C. 2969.25, which requires an affidavit that describes each civil action or appeal filed by the petitioner within the previous five years in any state or federal court. Moreover, R.C. 2969.21(D) explicitly applies this requirement to inmates in county jails. His failure to comply with R.C. 2969.25 warrants dismissal of the complaint for a writ of habeas corpus. State ex rel.Kimbro v. Glavas, 97 Ohio St.3d 197, 2002-Ohio-5808; State ex rel. Whitev. Suster, 95 Ohio St.3d 465, 2002-Ohio-2482; State ex rel. Zanders v.Ohio Parole Board, 82 Ohio St.3d 421, 1998-Ohio-218, 696 N.E.2d 594 andState ex rel. Alford v. Winters, 80 Ohio St.3d 285, 1997-Ohio-117,685 N.E.2d 1242.
 {¶ 3} Accordingly, this court dismisses these three actions for habeas corpus. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B). Costs assessed against petitioner.
Writs Dismissed.
TIMOTHY E. McMONAGLE, A.J., AND COLLEEN CONWAY COONEY, J., CONCUR.